Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 7/17/2022 are acknowledged.  Claims 1-20 are pending and subject to prosecution.  Claim 20 is amended.
The Terminal Disclaimer over US Patent No. 10,246,560, of record 7/17/2022, was approved by the Office on 7/18/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims and the submission of the Terminal Disclaimer over US Patent No. 10,246,560 is sufficient to overcome all rejections of record.  All rejections of record are WITHDRAWN.
Independent claims 1, 16  and 20 are directed to compositions comprising (at least) co-polymers of PLGA and PEI, wherein “single lactide-co-glycolide (LGA) units each conjugated to primary amines of PEI through an amide linkage” and with a ratio of LGA to PEI from 0.5:1 to 5:1.   Claim 20 is directed to methods of making a composition comprising a copolymer consisting of the co-polymers of PLGA and PEI, wherein “single lactide-co-glycolide (LGA) units each conjugated to primary amines of PEI through an amide linkage” and with a ratio of LGA to PEI from 0.5:1 to 5:1. 
The art does not teach or suggest a composition comprising (at least) co-polymers of PLGA and PEI, wherein “single lactide-co-glycolide (LGA) units each conjugated to primary amines of PEI through an amide linkage” as claimed.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633